No.       92-366

               IN THE SUPREME COURT OF THE STATE OF MONTANA



PERCIE LEE JONES, Personal Representative:
In the Matter of the estate of WALTER
ROYSTON JONES, Deceased
     Plaintiff and Appellant,



CLIFFORD BUNCH and SUNNY REVES,
     Defendants and Respondents.




APPEAL FROM:        District Court of the Fourth Judicial District,
                    In and for the County of Missoula,
                    The Honorable Jack L. Green, Judge presiding.


COUNSEL OF RECORD:
              For Appellant:
                    Percie Lee Jones, Missoula, Montana (pro se)
              For Respondent:
                    James E. Congdon, Congdon Law Offices, Missoula,
                    Montana

                                            Submitted on Briefs:    June 24, 1994
                                                        Decided: A u g u s t 111 1 g g 4
Filed:        A U G Z 1 1994
         CLERK OF SUPREME@ Q ~ R T
    .-      GTmB OF ~ ~ ~ N T A ~ J A

                                        "   ~l;?rk
Justice Fred J. Weber delivered the Opinion of the Court.

     Plaintiff Percie Lee Jones, Personal Representative for the
Estate   of   Walter   Royston   Jones,   appeals   the   findings   and
conclusions of the District Court of the Fourth Judicial District,
Missoula County, in a proceeding against the defendants in which
plaintiff claimed defendants had fraudulently converted property of
the estate of Walter Royston Jones to their own use. We affirm the
judgment in favor of the defendants.
     The sole issue for review is whether the findings of the
District Court are clearly erroneous.
     Findings of a district court are not clearly erroneous if they
are supported by substantial evidence.       Interstate Prod. Credit
Asstn v. DeSaye (1991), 250 Mont. 320, 323, 820 P.2d 1285, 1287.
Substantial evidence is evidence that a reasonable mind might
accept as adequate to support a conclusion; it consists of more
than a scintilla of evidence but may be somewhat less than a
preponderance. Barrett v. Asarco, Inc. (1990), 245 Mont     . 196, 200,
799 P.2d 1078, 1080.     Substantial evidence must be greater than
trifling or frivolous but is binding on this Court although it may
appear inherently weak.      Kitchen Krafters v. Eastside Bank of
Montana (1990), 242 Mont. 155, 164, 789 P.2d 567, 572.
    Here the District Court determined that all the property of
the deceased was accurately accounted for in the probate and
distributed by the court, that the motor vehicles were properly
distributed, that the respondents did not convert property of the
estate to their own use, that the respondents did not act

                                   2
negligently or carelessly in transporting the deceased to the
hospital and did not fail to obtain proper medical care for him.
     This Court has reviewed the record and concludes that the
findings of the District Court are supported by        substantial
evidence therein.   Accordingly, applying the three-part test of
DeSave, we hold the District Court's findings are not clearly
erroneous.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.
     Affirmed   .


We Concur: